ORDER
1 In 1994, Remona K. Colsen (Colsen/at-torney), was stricken from the roll of attorneys for nonpayment of dues. Colsen filed a petition for reinstatement on April 19, 2001, and a hearing was held before the Trial Panel of the Professional Responsibility Tribunal on October 29, 2002. Upon a de novo review, THE COURT DETERMINES THAT:
1. This Court has exelusive jurisdiction exercising de novo review over any reinstatement proceedings. [Matter of Reinstatement of McKenzie, 1996 OK 72, ¶ 2, 925 P.2d 18; State ex rel. Oklahoma Bar Ass'n v. Samara, 1984 OK 32, ¶ 16, 683 P.2d 979];
2. The constitutional duty to oversee the practicing bar to insure that its members are fit to practice law rests with this Court. [State ex rel. Oklahoma Bar Ass'n v. Busch, 1996 OK 38, ¶ 29, 919 P.2d 1114];
3. The attorney has presented clear and convincing evidence sufficient to support reinstatement. [Rule 11.4, Rules Governing Disciplinary Proceedings, 5 0.S.2001, Ch. 1, App. 1-AJ;
4, Reinstatement should be granted;
5. Costs of $756.05 should be imposed. [Rule 11.1(c), Rules Governing Disciplinary Proceedings, 5 0.98.2001, Ch. 1, App. 1-A.]
2 IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the application of Remona K. Colson for reinstatement of her license to practice law is hereby granted. Costs of $756.05 are imposed as a prerequisite to reinstatement.
13 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 7th DAY OF APRIL, 2008.
ALL JUSTICES CONCUR.